Citation Nr: 0433053	
Decision Date: 12/14/04    Archive Date: 12/21/04

DOCKET NO.  03-24 056	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boise, Idaho


THE ISSUES

1.  Entitlement to service connection for bilateral eye 
disability.  

2.  Entitlement to service connection for low back 
disability.  

3.  Entitlement to service connection for residuals of a 
spinal tap, including CSF leak with memory problems, 
headaches, and loss of smell.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel



INTRODUCTION

The veteran had active service from October 1981 to February 
1985.  The veteran also had more than 12 years and four 
months of additional prior active service.  

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from rating decisions by the RO.  


REMAND

In September 2004, the RO sent the veteran a letter informing 
him that he had been scheduled for a Board hearing at the RO 
in October 2004.  A report of contact shows that shortly 
thereafter he informed the RO that he would be unable to 
attend the scheduled appointment.  In a November 2004 letter, 
received after the case was forwarded to the Board, the 
veteran stated that the earlier hearing had been canceled due 
to a scheduling problem and that he had requested the RO to 
reschedule him for a Board hearing at the next opportunity.  
He reiterated his desire for a Board hearing at the RO.  

In light of these circumstances, this case is REMANDED to the 
RO via the Appeals Management Center, in Washington, D.C., 
for the following action:

The veteran should be scheduled for a 
Board hearing at the RO, in accordance 
with the docket number of his appeal.  


							(CONTINUED ON NEXT PAGE)



Thereafter, the case should be returned to the Board in 
accordance with the usual appellate procedures.  No action is 
required of the veteran until he is notified, but he has the 
right to submit additional evidence and argument on the 
matters the Board has remanded.  See Kutscherousky v. West, 
12 Vet. App. 369 (1999).  




		
	Shane A. Durkin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).  


